              Case 2:20-cr-00014-RSM Document 49 Filed 10/15/20 Page 1 of 1




 1                                                 THE HONORABLE RICARDO S. MARTINEZ

 2
 3
                                   UNITED STATES DISTRICT COURT
 4                                WESTERN DISTRICT OF WASHINGTON
 5                                          AT SEATTLE

 6
     UNITED STATES OF AMERICA,                      )   No. CR 20-0014-RSM
 7                                                  )
                     Plaintiff,                     )
 8                                                  )   ORDER SEALING
                v.                                  )   MOTION TO RETURN DEFENDANT TO
 9                                                  )   FEDERAL DETENTION CENTER,
     BRANDON BRANDRETH-GIBBS,                       )   SEATAC, WASHINGTON
10                                                  )
                     Defendant.                     )
11                                                  )
            THIS MATTER has come before the undersigned on the Motion to Return the Defendant
12
     to the Federal Detention Center, SeaTac, Washington and the proposed order, be sealed. The
13
     Court has considered the motion and records in this case and finds there are compelling reasons
14
     to file these documents under seal. The motion is GRANTED.
15
            IT IS THEREFORE ORDERED that the Motion for an Order to Return the Defendant to
16
     the Federal Detention Center, SeaTac, Washington, be filed under seal.
17
            IT IS SO ORDERED.
18
            DONE this 15th day of October, 2020.
19
20
21
                                                 A
                                                 RICARDO S. MARTINEZ
22                                               CHIEF UNITED STATES DISTRICT
                                                 JUDGE
23   Presented by:

24   s/ Jennifer E. Wellman
     Assistant Federal Public Defender
25   Attorney for Brandon Brandreth-Gibbs
26

       ORDER SEALING MOTION & ORDER TO                             FEDERAL PUBLIC DEFENDER
       RETURN DEFENDANT TO FDC SEATAC,                                1601 Fifth Avenue, Suite 700
       WASHINGTON                                                       Seattle, Washington 98101
       (Brandreth-Gibbs; CR20-14RSM) - 1                                           (206) 553-1100
